DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
2.	Applicant’s remarks over the amendment received on March 08, 2021 have been acknowledged and are moot in view of a new ground of rejection necessitated by the corresponding amendment.  Currently claims 1-25 are rejected.
	
Response to Amendments
Double Patenting
3.	Claims 1, 9, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 10, and 17 respectively of copending U.S. Application No. 16/368,564 and in further view of Seo et al (US Pub: 2020/0142656)’s teaching on retrieving from a cloud-based print service through the off-premise communications network a list of one or more held print jobs associated with a secure user identity of a user [p0051-p0055].  And Neville et al’s teaching using a secure physical printer identifier identifying the physical printer and being configured for cryptographic validation [p0286-p0288].  Therefore, given Seo et al’s teaching on obtaining a list of jobs belonged to identified user and Neville et al’s prescription on configuring a secure identifier for a physical printer for cryptographic validation, it would have been obvious for an ordinary skilled in the art before the effective filing date of the 
	Although the claims at issue are not identical, they are not patentably distinct from each other because all the corresponding limitations are disclosed.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-7, 9-13, 15-19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nathani et al (US Pub: 2017/0039007) (applicant submitted reference) and in further view of Seo et al (US Pub: 2020/0142656) and Neville et al (US Pub: 2014/0253962).
Regarding claim 1 (currently amended), Nathani et al teaches: A method of processing a delayed printer assignment to a physical printer through an off-premise communications network relative to the physical printer [fig, 7], the method comprising: retrieving from a cloud-based print service through the off-premise communications network a list of one or more held print jobs associated with a secure user identity of a user, each held print job being cached in the cloud-based print service and lacking assignment to an identified physical printer until a subsequent assignment [p0166, p0167]; assigning, responsive to the retrieving, rendering of a user-selected held print job from the list to the physical printer using a secure physical printer identifier identifying the physical printer, the assignment directing the user-selected held print job to be transmitted to the identified physical printer [p0154, p0015, p0016].  
Nathani et al suggests a user interface on a mobile device for selecting a print job for printing in p0166 and p0167.  In the same field of endeavor, Seo et al further teaches retrieving from a cloud-based print service through the off-premise communications network a list of one or more held print jobs associated with a secure user identity of a user [p0051-p0055].  Therefore, the combined teaching of the two would have made it obvious to an ordinary skilled in the art before the effective filing date of the claimed invention to implement an interface for user to select a print job from a list based on user authentication for providing convenience for secure printing.
Regarding claim 2 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Nathani et al further teaches: The method of claim 1 further comprising: rendering the user-selected held print job at the physical printer identified by the secure physical printer identifier, responsive to the assigning [p0154, p0167, p0168]. 	Regarding claim 3 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Nathani et al and Seo et al further teach: The method of claim 1, further comprising: presenting the list of one or more held print jobs to the user, responsive to the retrieving; and receiving a selection of the user-selected held print job by the user, responsive to the presenting, wherein the assigning is responsive to receiving the selection [Nathani: p0166-p0168; Seo: p0051-p0055]. 	Regarding claim 4 (original), the rationale applied to the rejection of claim 3 has been incorporated herein.  Nathani et al in view of Seo et al present a list on a mobile application instead of on a physical printer.  In the same field of endeavor, Hakamata et al further teaches: The method of claim 3, wherein the physical printer presents the list to the user and receives the selection from the user [p0038].  Therefore, given the fact that user has to pick up a print job from a physical printer, it would have been an obvious alternative to an ordinary skilled in the art before the effective filing date of the claimed invention to have a list of print jobs displayed on the printer for convenience per user preference. 	Regarding claim 5 (original), the rationale applied to the rejection of claim 3 has been incorporated herein.  Seo et al further teaches: The method of claim 3, wherein a mobile application presents the list to the user and receives the selection from the user [p0055]. 	Regarding claim 6 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Nathani et al further teaches: The method of claim 1, further comprising: obtaining the secure user identity of the user from a directory service [p0092]. 	Regarding claim 7 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Nathani et al further teaches: The method of claim 1, 

Claim 9 (original) has been analyzed and rejected with regard to claim 1.

Regarding claims 10-13 (original), the rationale applied to the rejection of claim 9 has been incorporated herein.  Claims 10-13 have been analyzed and rejected with regard to claims 2, 3, 6, and 7 respectively.

Claim 15 (currently amended) has been analyzed and rejected with regard to claim 1 and in accordance with Nathani et al’s further teaching on: One or more tangible processor-readable storage media of a tangible article of manufacture encoding processor-executable instructions for executing on an electronic computing system a process of processing a delayed printer assignment to a physical printer through an off-premise communications network relative to the physical printer [p0050].
Regarding claims 16-19 (original), the rationale applied to the rejection of claim 15 has been incorporated herein.  Claims 16-19 have been analyzed and rejected with regard to claims 2, 3, 6, and 7 respectively.

	Regarding claim 21 (New), the rationale applied to the rejection of claim 1 has been incorporated herein.  Neville et al further teaches: The method of claim 1, wherein 

	Regarding claim 22 (New), the rationale applied to the rejection of claim 1 has been incorporated herein.  Neville et al further teaches: The method of claim 1, wherein communications between the cloud-based print service and the physical printer are based on the secure physical printer identifier [p0286-p0288] and communication between the user and the cloud-based print service are based on a virtual device identifier that the cloud-based print service associates with the secure physical printer identifier [p0122-p0125, p0134].
6.	Claims 8, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nathani et al (US Pub: 2017/0039007) (applicant submitted reference), Seo et al (US Pub: 2020/0142656), and Neville et al (US Pub: 2014/0253962); and in further view of and in further view of Sanuki (US Pub: 2015/0294203). 	Regarding claim 8 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Nathani et al in view of Seo et al and Neville et al does not specify transforming print job to be compatible with a printer.  In the same field of endeavor, Sanuki teaches:  The method of claim 1, further comprising: transforming the user-selected held print job to be compatible with the physical printer, responsive to the assigning [abstract].  Therefore, given Sanuki’s embodiment on transforming print job data to be compatible with a printer, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching . 	
Regarding claim 14 (original), the rationale applied to the rejection of claim 9 has been incorporated herein.  Claim 14 has been analyzed and rejected with regard to claim 8.

Regarding claim 20 (original), the rationale applied to the rejection of claim 15 has been incorporated herein.  Claim 20 has been analyzed and rejected with regard to claim 8.
	
7.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Nathani et al (US Pub: 2017/0039007) (applicant submitted reference), Seo et al (US Pub: 2020/0142656), and Neville et al (US Pub: 2014/0253962); and in further view of Hosoda (US Pub: 2020/0233619).
	Regarding claim 23 (New), the rationale applied to the rejection of claim 1 has been incorporated herein.  Nathani et al in view of Seo et al and Neville et al does not obtain an access token based on an authorization code.  In the same field of endeavor, Hosoda teaches: The method of claim 1, further comprising: requesting authorization to access the print job of a user; receiving an authorization code from the user and storing the authorization code; and obtaining an access token based on the authorization code, wherein the retrieving uses the access token to retrieve the list of one or more print jobs [p0072].  Therefore, given Horoda’s teaching on using an access token obtained based .

8.	Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nathani et al (US Pub: 2017/0039007) (applicant submitted reference), Seo et al (US Pub: 2020/0142656), and Neville et al (US Pub: 2014/0253962); and in further view of Ohara (US Pub: 2011/0242569).
 	Regarding claims 24 and 25 (New), the rationale applied to the rejection of claim 1 has been incorporated herein.  Seo et al discloses a pull printing system using a cloud server.  In the same field of endeavor, Ohara further teaches: The method of claim 1, further comprising: receiving a get job request from the physical printer based on the secure physical printer identifier; wherein the get job request from the physical printer is responsive to a poll by the physical printer [p0074].  Therefore, given Ohara’s prescription on the physical printer transmitting a get job request with its identifier upon issuing a polling, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to have a physical printer initiate communication for job acquisition using polling protocol for improving operating efficiency.



Conclusion
9.	There is a new ground of rejection necessitated by the corresponding amendment presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
10.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    								    /Fan Zhang/
								    Patent Examiner, Art Unit 2674